Citation Nr: 1125351	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-30 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a March 1976 rating decision, the RO denied service connection for a back disorder.  Additional evidence received since the final March 1976 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  

2.  Upon review of the claim on the merits, the competent and probative evidence of record preponderates against a finding that the Veteran's back disorder is due to any incident or event in active service, and arthritis related to the back was not manifested either in service or within one year after separation from service

3.  In a July 1997 rating decision, the RO denied service connection for PTSD.  Additional evidence submitted since that July 1997 rating decision does not bear directly and substantially upon the issue of service connection for PTSD.  In addition, it does not raise a reasonable possibility of substantiating the claim and does not, by itself or in conjunction with evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a back disorder has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  A back disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  Evidence received since the previous final decision in July 1997, in which the Board denied service connection for PTSD, is not new and material, and therefore the claim may not be reopened.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In August 2005, November 2005, and May 2008 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the January 2006 rating decision, September 2007 SOC, and April 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the May 2008 letter which VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the August 2005 letter to the Veteran.

The Board finds that the VA examination that the Veteran had for his back was sufficient because the examiner supported his conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

The RO did not afford the Veteran a VA examination for PTSD on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  Although the Veteran has been diagnosed with PTSD and other mental disorders, there is no indication that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (VA regulation as to reopening a claim "must be read as creating a low threshold" and "reasonable possibility of substantiating the claim" may not be considered as a separate determination). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

Generally, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A.  Back Disorder

A March 1976 rating decision denied service connection for a back disability.  The Veteran did not appeal that rating action, and it therefore became final.  In July 2005, the Veteran filed a request to reopen his claim.

Summarizing the evidence of record at the time of the March 1976 rating decision, the service treatment records (STRs) show that in June 1973 it was noted that the Veteran continued to complain of back pain.  He was placed on a 30-day limited duty profile that did not allow him to perform heavy lifting, carry a field pack, or run.  At June 1973 treatment the Veteran was noted to have increased lumbar lordosis.  There were no spasms, and he rose well from a sitting position.  X-rays showed slight straightening of the lumbar lordosis and good alignment of the vertebrae.  He was to avoid extreme heavy lifting, and he was prescribed medication for severe pain.  The Veteran indicated on an August 1975 medical history report that he had never had recurrent back pain.  At the time of the March 1976 rating decision there were no post-service treatment records related to the back associated with the claims file.

Regarding the evidence submitted since the March 1976 rating decision, VA treatment notes indicate that in November 1985 (over 10 years after service) the Veteran was stabbed in the back.  There was a 3-cm laceration between the scapulas just to the right of the midline that was 2-3 cm deep.  The laceration was closed with sutures and was noted to be in the soft tissue.

At an August 1986 psychiatric examination arranged through the Social Security Administration (SSA), it was noted that the Veteran had worked for the past nine years as a warehouseman.  The examiner felt that this was within his residual functional capacity of lifting 25 pounds frequently, 50 pounds occasionally, standing and walking for a six hour workday, and climbing, balancing, stooping, kneeling, crouching, and crawling frequently.  It was noted that at the end of the appointment the Veteran no longer walked while leaning on his cane and that he did not demonstrate any pain while walking.

January 1994 VA treatment records indicate that the Veteran was in a motor vehicle accident in which he strained his lumbosacral spine.  At March 1997 VA psychiatric treatment, he complained of back pain.  Private treatment notes with Dr. E from 2000 through 2006 indicate that the Veteran complained of back pain.  In August 2006 he was evaluated by a private neurologist for upper back pain.  His neck and upper back pain had been worsening over the past few months, limiting sleep and activities.  An MRI of the lumbar spine was "unrevealing."  On examination there was diffuse tenderness over both suprascapular and upper thoracic paraspinal areas.  Deep tendon reflexes were symmetric throughout, and sensory examination was normal.  Gait was stable, and the Veteran could walk on his heels and toes without any difficulty.  The neurologist opined that the Veteran's history and physical examination were characterized by chronic back pain consistent with myofascial pain exacerbated by possible underlying sleep apnea.

At his July 2007 Decision Review Officer (DRO) hearing the Veteran testified that he started having back problems after basic training and that he had profiles on his back "most of the time."  He indicated that he was unsure exactly what caused the back pain to begin.

At September 2008 VA treatment the Veteran complained of back pain that was the same as the pain he had had since injuring his back in the military in the 1970s.  The treating physician felt that the backache was chronic and was likely a degenerative joint disease process.  The Veteran was to continue taking acetaminophen four times daily.

The Veteran underwent a VA examination in February 2010 at which he stated that he was treated by Dr. E between 1978 and 1990.  As the examiner noted, the treatment notes with Dr. E in the claims file begin in 2000.  In addition, the Veteran said that he was seen about 20 times during service for his back, but the STRs do not support this.  He indicated that his back had gotten progressively worse, and the pain was noted by the examiner to be moderate, to occur weekly to monthly, and to last for one to two days.  Flare-ups occurred weekly and were precipitated by walking and alleviated by medication.  On examination the spine's appearance, motor function, and a sensory examination were normal, and reflexes were absent.  Range of motion was flexion 0 to 90 degrees, extension 0 to 25 degrees, bilateral lateral flexion 0 to 30 degrees, and bilateral lateral rotation 0 to 25 degrees.  There was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions.  X-rays showed minimal degenerative changes of the lumbar spine and sacroiliac joints.  

The examiner opined that the degenerative disc disease of the lumbar spine was not caused by or the result of the complaints of back pain during service.  The rationale was that there was no definitive diagnosis in June 1973 and that the findings were consistent with the Veteran's age.  Furthermore, post-service treatment records did not show complaints of back pain until 2000.  The Veteran wrote in a May 2011 statement that his back pains occurred while he was in the Army.

The Board views the evidence submitted since the March 1976 rating decision as being new and material because, when presumed credible, it contributes to a more complete picture of the origin of the Veteran's back disorder.  Therefore, it bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, and we may reopen the appellant's claim of entitlement to service connection for a back disorder.  See also Shade v. Shinseki, supra, regarding the low threshold for reopening a claim.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms related to his back such as pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

The Board finds that the Veteran's complaints of back pain since his service are not credible.  The STRs do not show treatment for the back after June 1973, and on the August 1975 medical history report the Veteran indicated that he had never had recurrent back pain.  The Veteran told the VA examiner that he had been treated by Dr. E between 1978 and 1990, but the treatment records indicate that the treatment began in 2000.  In addition, the Veteran testified at the July 2007 hearing that he had profiles for his back "most of the time" during service, but the STRs only contain one profile that was for 30 days.

The only competent opinion of record regarding the relationship between the Veteran's back disorder and his active military service is from the February 2010 VA examiner.  He opined that the Veteran's current degenerative disc disease of the lumbar spine is not caused by or a result of the complaints of back pain during service.  It was noted that there was no definitive diagnosis in 1973 and that the current findings were compatible with the Veteran's age.

We recognize the apparent sincerity of the arguments advanced by the Veteran that his back disorder is service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, a back disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.

Because the evidence preponderates against the claim of service connection for a back disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

B.  Posttraumatic Stress Disorder

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that a veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to a fear of hostile military or terrorist activity, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) as added in 75 Fed. Reg. 39,843-852 (July 13, 2010); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See 38 C.F.R. § 3.304(f)(3) as added in 75 Fed. Reg. 39,843-852; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

As noted, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of the following new paragraph: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

The Board notes that the current version of 38 C.F.R. § 3.304(f) essentially serves to codify previously existing provisions of VA Adjudication Procedure Manual M21-1.  That manual has been rescinded and reissued as amended in a manual rewrite (MR).  Provisions for developing PTSD claims appear at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13, which provides in part for requesting stressor information from the U.S. Army and Joint Services Records Research Center (JSRRC), after obtaining stressor identification information from the claimant.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

A July 1997 rating decision denied service connection for PTSD.  The Veteran did not appeal that rating action, and it therefore became final.  In December 2000, the Veteran filed a request to reopen his claim.

Reviewing the evidence of record at the time of the July 1997 rating decision, the STRs do not show any complaints, treatment or diagnoses related to a mental disorder.  The post-service treatment records indicate that the Veteran had in-patient VA treatment after a suicidal gesture in January 1982.  The Veteran was diagnosed with mixed personality disorder with alcohol abuse and substance abuse.  The treatment records do not mention his military service.

The Veteran had a psychiatric evaluation arranged by SSA in August 1986.  It was noted that he had been hospitalized on multiple occasions for a mixed personality disorder with alcohol abuse and substance abuse.  He was oriented to time, place, and person, and there was no evidence of psychosis, hallucinations, or auditory delusions.  The examiner opined that the Veteran had a longstanding personality disorder characterized by schizoid, schizotypal, and dependent characteristics.  There was also a history of substance abuse, and it was possible that under stress the Veteran would decompensate into psychosis.  

February 1997 VA treatment records indicate that the Veteran had had inpatient psychiatric treatment for eight days and that he was diagnosed with PTSD, a depressive episode, and alcohol dependence.  The PTSD was secondary to an assault by a police officer in 1969, and the Veteran had recurrent nightmares of the incident and intrusive thoughts of a desire to hurt others.  He had decreased energy and interest, was isolated from others, and complained of paranoia.  On discharge he was oriented to time, place, and person, concentration was intact, speech was appropriate, judgment and insight were intact, and there was no current suicidal or homicidal intent.

March 1997 VA treatment records indicate that the Veteran had last worked in 1995.  On examination, he was guarded and refused to make eye contract.  He was fully oriented and did not display any cognitive disorganization, bizarre thoughts, or hallucinatory experiences.  He seemed moderately depressed, and denied suicidal intent.  He made a vague mention of a 1969 incident in which he was assaulted by the police.  The treating psychologist opined that while the Veteran ruminated about this incident, his main difficulties were alcohol related.  The diagnosis was alcohol abuse, in recent remission, and history of major depression.

Regarding the evidence submitted in connection to the Veteran's request to reopen the claim, February 2000 VA treatment notes indicate that the Veteran reported PTSD related to being beaten by the police when he was 16 years old.  He said that he had flashbacks of the incident and had had insomnia for a month after stopping drinking.  At April 2000 VA treatment the Veteran said that he was "a completely different person" before he was beaten up by the police when he was 16 years old.  Since then he had had recurrent nightmares and increased anxiety every evening that was helped by alcohol. 

July 2000 VA treatment records indicate that the Veteran had a diagnosis of PTSD, major depressive disorder, and chronic suicidal ideation.  Treatment notes from later in July 2000 indicate a diagnosis of alcohol dependence in early remission and chronic adjustment disorder with difficult situational stressors.  He said that sometimes when he was home watching television he would start thinking about everything that had happened to him in the past.

The Veteran wrote in a July 2005 statement that he started to have mental problems for which he did not have treatment while he was in active service.  Private psychiatric treatment notes with Dr. E.O. indicate that in January 2006 the Veteran reported that he got panic attacks because of what the police did to him.
At April 2006 treatment he was described by Dr. E as anxious, nervous, depressed, and paranoid.  In July 2006 the Veteran said that he had bad dreams at night, especially when he did not drink.

April 2007 VA treatment notes indicate that the Veteran had depression with psychosis.  May 2007 VA treatment records indicate that he had a diagnosis of PTSD and mixed substance use.  He reported that as a teenager he was handcuffed and severely beaten by several police officers as he lay on the ground.  He said the assault had changed his life and that he continued to recall the beating every time he saw a police car.  

The Veteran testified at the July 2007 DRO hearing that he had started to have symptoms related to PTSD during his military service.  He said that led to his having in-service disciplinary problems.

December 2007 VA treatment notes indicate that the Veteran had PTSD as a result of the incident with the police when he was 16.  The Veteran also reported that he had had an ongoing depressed mood for the past ten years with a lack of motivation and anhedonia at times.  He also had anxiety around crowds and often did not feel comfortable leaving his apartment.  March 2008 VA treatment notes indicate that the Veteran's diagnosis was depressive disorder NOS, PTSD by history, and panic disorder without agoraphobia.  The Veteran said that his biggest problem was anxiety and that he withdrew from people and sometimes got depressed.  

In a July 2008 stressor statement, the Veteran's wrote that his PTSD stressor was the incident with the police.  September 2008 VA treatment notes indicate that the PTSD was stable.  At October 2008 VA treatment the Veteran said that most of his issues resolved around his PTSD symptoms and that when he was 16 years old he was beaten by the police to "within an inch" of his life.  He had been referred for an evaluation of cognitive functioning due to a suspected diagnosis of neurosyphilis, and the pattern of cognitive deficits were consistent with dementia.  January 2009 VA treatment notes indicate that the Veteran still had problems with anxiety but that his sleep had been better with mirtazepine.  He had nightmares about the incident with the police.  The diagnosis was depressive disorder NOS, PTSD by history, rule out mood disorder, and rule out mild cognitive disorder.  In January 2010 he was referred for a psychological evaluation due to suicidal ideation and substance abuse.  The psychologist felt that the Veteran had significant depression, and the incident with the police when he was 16 was noted in relation to PTSD.  In a May 2011 statement the Veteran wrote that his disability was caused by the San Antonio police, that he was not checked for PTSD when he entered the Army, and that it impacted his behavior during service.

Having reviewed the complete record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for PTSD.  Although the statements submitted since the July 1997 rating decision do constitute new evidence, in that they were not of record at the time of the previous decision, they are not material evidence, because they do not bear directly and substantially on the issue at hand, even under the low threshold for reopening a claim.  See Shade v. Shinseki, supra.

In this regard, these reports do not, nor does any of the additional evidence submitted in connection with the claim to reopen, demonstrate that the Veteran currently has PTSD or another mental disorder of in-service origin or in-service aggravation.  The treatment records consistently indicate a link between the Veteran's symptomatology and the incident that occurred with the police when he was 16 years old.  This stressor incident occurred before the Veteran's service, and the new evidence does not indicate that the Veteran had a mental disorder when he entered service that was aggravated therein or that there is a causal connection between a current mental disorder and active service.

We recognize the apparent sincerity of the arguments advanced by the Veteran that his PTSD is service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, PTSD requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  
 
In summary, the Board finds that the evidence received in conjunction with the request to reopen is not new and material, and does not serve to reopen the claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 


ORDER

The reopened claim of service connection for a back disorder is denied.

New and material evidence not having been submitted, the claim for service connection for PTSD is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


